688 S.E.2d 690 (2009)
Sue Allison Broadwell ROBERTS, Plaintiff
v.
Ronald Wayne ROBERTS, Defendant.
No. 256P09.
Supreme Court of North Carolina.
December 10, 2009.
Mercedes O. Chut, Greensboro, for Ronald Wayne Roberts.
Constance F. Jacobs; William G. Barbour, Oak Ridge, for Sue Allison Broadwell Roberts.

ORDER
Upon consideration of the conditional petition filed on the 6th of July 2009 by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed as Moot by order of the Court in conference, this the 10th of December 2009."